Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Response to Arguments
Applicant's arguments filed 02/17/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that the prior art of YU (CN205732768U) does not disclose the new limitation of the amendment claim 1 of “during the forging step, the pressing member moves upward relative to the molding punch while the molding punch presses the material”. 

In response to this argument, the prior art of YU disclose:
a molding punch (fig.1: (3)) and a pressing member (fig.1: (4));
YU: page 3 lines 14-17: the element (4) retreat outward (corresponding to move upward toward the starting point where the pressing process is initiated) while element (3) start advanced forward (corresponding to while the molding punch presses the material).

Accordingly, this argument is not persuasive. 

An alternative Claim Rejections - 35 USC § 103 over Yamamoto (JP6255205B2) in view of YU (CN205732768U) and Keppler (US20150063737A1) have been presented in this non-final rejection to show that the amended claim 1 is not novel (please see Claim Rejections - 35 USC § 103 below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipating by YU (CN205732768U, attached NPL, English Machine translation).

Regarding claim 1, YU disclose a method of manufacturing a cup structure by a forging press apparatus (page 1 lines 16-17) (page.3 lines 5-20) (fig.1: (5)); including: 
a die (fig.1: (2)) provided with a die hole (see fig.1 below) into which a material is to be contained (fig.1: (5)), the material serving as a starting material of the cup structure in a bottomed cylindrical shape (see fig.1 below), and 
a relief hole (see fig.1 below) smaller in diameter than the die hole (see fig.1 below) extending downward from the die hole; 
a molding punch (fig.1: (3)) configured to press an inner portion (see fig.1 below; squeezes the metal blank into the same product shape)  inside a peripheral portion of the material (fig.1: (5)) contained in the die hole; and 
a pressing member (fig.1: (4)) provided around an outer periphery of the molding punch (fig.1: (3)) to press the peripheral portion of the material, 
the method comprising the steps of: 
loading the material (fig.1: (5)) into the die; and 
forging the cup structure shaped by pressing the inner portion (see fig.1 below) inside the peripheral portion of the material with the molding punch (fig.1: (3)) to cause the peripheral portion of the material to be brought into contact with the pressing member (fig.1: (4)), 

wherein the relief hole (see fig.1 below) is smaller in diameter than the molding punch (fig.1: (3)). 


    PNG
    media_image1.png
    610
    982
    media_image1.png
    Greyscale












during the forging step, the pressing member moves upward relative to the molding punch while the molding punch presses the material (page 3 lines 14-17: the element (4) retreat outward (corresponding to move upward toward the starting point where the pressing process is initiated) while element (3) start advanced forward (corresponding to while the molding punch presses the material).
Regarding claim 2, YU disclose the die hole includes an opening, and an end surface of the material (see fig.1 above) is exposed to an outside through the opening of the die hole (page 3 lines 13-16).

Regarding claim 3, YU disclose the molding punch includes a facing end surface facing the end surface of the material (see fig.1 above), and 
the facing end surface presses the inner portion inside the peripheral portion in the end surface of the material (page 1 lines 16-17).

Regarding claim 4, YU disclose the molding punch (fig.1: (3)) is configured to press the inner portion inside the peripheral portion in the end surface of the material, 
the pressing member is configured to be brought into contact with the peripheral portion in the end surface of the material (see fig.1 above), and the pressing by the molding punch and the contact by the pressing member are performed at the same time (page.3 lines 5-20).

Regarding claim 5, YU disclose the forging press apparatus includes a knock-out pin (fig.1: ejector (1)) that is inserted into the relief hole (see fig.1 above) of the die from a distal side (see fig.1 above), and the space is secured between a distal end of the projection and an end surface of the knock-out pin in the step of forging (see fig.1 above).

Regarding claim 6, YU disclose the pressing member (fig.1: (4)) is inserted into the die hole (see fig.1 above) to press the peripheral portion in the end surface of the material in the step of forging.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over YU (CN205732768U) in view of Minoda (JPS6422434A).

Regarding claim 7, YU does not explicitly disclose the step of removing the cup structure from the molding punch by causing the pressing member to push out a peripheral portion of the cup structure.

Minoda disclose a method of manufacturing a cup structure by a forging press apparatus (page 2 lines 811) including:
a die (fig.3: (7)), a punch (figs.3: (4)) and a sleeve punch (fig.3: (3))  configured to form the article (fig.3: (13)) (page.4 lines 15-17), 
the punch and the sleeve the punch are independently driven,
by raising up the punch (figs.3a-3d: 4) and the sleeve push out the article (figs.3a-3d: 13) (page 7 lines 11-18).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of YU by removing the cup structure from the molding punch by causing the pressing member to push out a peripheral portion of the cup structure as taught by Minoda because combining prior art .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP6255205B2, attached NPL, English Machine translation) in view of YU (CN205732768U, attached NPL, English Machine translation) and Keppler (US20150063737A1).

Regarding claim 1, Yamamoto a method of manufacturing a cup structure by a forging press apparatus (paragraph 74) including: 

the material serving as a starting material of the cup structure in a bottomed cylindrical shape (figs.1-3 and paragraph 339), and 
a relief hole (figs.1-2: (24)) smaller in diameter than the die hole extending downward from the die hole (paragraphs 254 and 332); 
a molding punch (figs.1 and 2: (30)) configured to press an inner portion inside a peripheral portion of the material contained in the die hole (paragraph 254 and fig.2: the residue element (14)); and 
a pressing member (figs.1 and 2: (40)) provided around an outer periphery of the molding punch (figs.1 and 2: (30)) to press the peripheral portion of the material, 
the method comprising the steps of: 
loading the material (fig.1: (10)) into the die (fig.1: (20)) (paragraphs 221-265); and 
forging the cup structure shaped by pressing the inner portion inside the peripheral portion of the material with the molding punch (figs.1 and 2: (30)) to cause the peripheral portion of the material to be brought into contact with the pressing member (figs.1 and 2: (40)), and 
a part of the material to be pushed out into the relief hole (figs.1-2: (24)) by the molding punch (figs.1 and 2: (30)) to form a projection (fig.2: see the pinching residue (14) of the material (10) ) while a space is secured below the projection (paragraphs 588-601).


Yamamoto does not disclose wherein the relief hole is smaller in diameter than the molding punch; and 
during the forging step, the pressing member moves upward relative to the molding punch while the molding punch presses the material.

Yu teaches a method of manufacturing a cup structure by a forging press apparatus (page 1 lines 16-17) (page.3 lines 5-20) (fig.1: (5)); including: 
a die (fig.1: (2)) provided with a die hole (see fig.1 below) into which a material is to be contained (fig.1: (5)), the material serving as a starting material of the cup structure in a bottomed cylindrical shape (see fig.1 below), and 
a relief hole (see fig.1 below) smaller in diameter than the die hole (see fig.1 below) extending downward from the die hole; 
a molding punch (fig.1: (3)) configured to press an inner portion (see fig.1 below; squeezes the metal blank into the same product shape)  inside a peripheral portion of the material (fig.1: (5)) contained in the die hole; and 
a pressing member (fig.1: (4)) provided around an outer periphery of the molding punch (fig.1: (3)) to press the peripheral portion of the material, 
the method comprising the steps of: 
loading the material (fig.1: (5)) into the die; and 

and a part of the material to be pushed out into the relief hole by the molding punch to form a projection (see fig.1 below) while a space (see fig.1 below) is secured below the projection (page 3 lines 11-16), 
wherein the relief hole (see fig.1 below) is smaller in diameter than the molding punch (fig.1: (3));
a knock-out pin (fig.1: ejector (1)) that is inserted into the relief hole (see fig.1 above) of the die from a distal side (see fig.1 below), and the space is secured between a distal end of the projection and an end surface of the knock-out pin in the step of forging (see fig.1 above).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom of relief hole of the method of Yamamoto to be smaller in diameter than the molding punch in order for the relief hole to accommodate a knock-out pin as taught by Yu for the purpose of providing a knock-out mechanism configured to take off the final product out of the forging press, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  



    PNG
    media_image1.png
    610
    982
    media_image1.png
    Greyscale















Keppler teaches a press (abstract, paragraph 0052 and figs.6-10), comprising:
a punch (figs.6-9: (29)) configured to press a material (figs.6-9: (1)); and 
a pressing member (figs.6-9: (28)) provided around an outer periphery of the punch (figs.6-9: (29)) to press the peripheral portion of the material, (paragraphs 0049-0051);
during the pressing step, the pressing member (figs.6-9: (28)) moves upward relative to the punch (figs.6-9: (29)) while the punch (figs.6-9: (29)) presses the material 

Keppler teaches, it is not possible for the pressing member (figs.6-9: (28)) to have effected any shaping of the material to be processed (paragraph 0051).

Note: the Examiner notice in the Applicant’s argument dated 02/17/2021 the Applicant cited paragraphs 0019-0022 of the Applicant’s disclosure for supporting the new limitation of amended claim 1 of “during the forging step, the pressing member moves upward relative to the molding punch while the molding punch presses the material”, 
These cited paragraphs recited: “the punch sleeve 32 presses the end surface 91 of the material 9 without causing plastic deformation thereof so as to prevent a part of the material 9 from creeping upward to cause occurrence of flash”.
So, the prior art of Keppler concerned with the same problem of the Applicant’s disclosure is concerned (the problem of the material flow that effect the finishing of the shape of the final product);
Keppler solved the problem by using the same technique of the Applicant’s disclosure is using to solve the problem (during the forging step, the pressing member moves upward relative to the molding punch while the molding punch presses the material); 

Further, Yamamoto disclose the pressing member (figs.1 and 2: (40)) can be moved independently of the molding punch (figs.1 and 2: (30)) (paragraph 339).
 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yamamoto to have  during the forging step, the pressing member moves upward relative to the molding punch while the molding punch presses the material as taught by Keppler in order to provide a product with smooth surfaces, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725